                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:19-CR-357-D-1


 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )
                                                 )                     ORDER
· CHRISTY WAGNER-COOK                            )
                                                 )
             Defendant                           )
                                                 )


       This matter is before the Court on Defendant's Motion to Seal Defendant's Sentencing

Memorandum. The Court finds that the Sentencing Memorandum contains sensitive information,

and that the public's right to access the Sentencing Memorandum is outweighed by competing

social and governmental interests. The Court further finds that there is no less drastic alternative

to sealing under the circumstances.

       NOW, THEREFORE, the Motion to Seal is GRANTED. The Clerk is 'DIRECTED to

maintain the Sentencing Memorandum under seal.

       SO ORDERED, this ---1.Z,_ day of February, 2021.




                                             Jam C. Dever III
                                             United States District Judge




         Case 5:19-cr-00357-D Document 169 Filed 02/12/21 Page 1 of 1
